Citation Nr: 1208343	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for status post concussion headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2005 rating decision of the Louisville, Kentucky, VA Regional Office (RO).  This November 2005 decision assigned an initial 10 percent disability rating, retroactively effective from January 30, 2005, the day after his separation from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In March 2005, the Veteran withdrew the claim of service connection for posttraumatic stress disorder (PTSD).  In September 2007, he withdrew his hearing request. 

In December 2010, the Board denied the Veteran's remaining claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanding the remaining claim for a higher initial disability rating for post concussion headaches to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The Veteran reports mild headaches, occurring 1 to 2 times a month, with no associated hypercusis, photophobia, nausea, vomiting, or visual scotomata; neither a diagnosis of multi-infarct dementia associated with brain trauma nor characteristic prostrating attacks occurring on an average once a month over the last several months have been shown.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for status post concussion headaches, characterized as residuals of a TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Codes 8045 (2007, 2011), 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, March 2006, August 2007, and January 2011.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The March 2006, August 2007 and January 2011 letters also discussed the downstream disability rating and effective date elements of the claim.  

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required Statement of the Case (SOC) (and even two Supplemental SOCs (SSOCs)) discussing this downstream element of his claim for a higher initial rating for his headaches and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, he was provided the additional notice concerning the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records in support of his claim.  In addition, the RO arranged for two VA compensation examinations, the first in May 2005, to first determine whether the Veteran was entitled to service connection, and more recently in February 2011 to reassess the severity of his headaches.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Moreover, in obtaining the February 2011 VA compensation examination, the Board is also satisfied there has been compliance with its December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Disability Rating Higher than 10 percent for Headaches, Characterized as Residuals of a TBI

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected headaches, characterized as a residual of a traumatic brain injury (TBI) have been evaluated as 10 percent disabling under Diagnostic Codes 9304-8045.  He seeks a higher initial rating for this disability.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 9304 refers to dementia due to head trauma.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2011).  Diagnostic Code 8045 refers to residuals of a traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Diagnostic Code 9304 uses the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2011).

Diagnostic Code 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is also to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2011).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2011).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a Diagnostic Code 8045, Note (3) (2011).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2011).

The Veteran was afforded a VA examination in May 2005, several months after his separation from service in January 2005.  The examiner noted the Veteran was involved in a fight in 2002 at which time he was struck on the back of the head by a beer bottle.  He lost consciousness for several minutes.  After the incident, he claimed that he suffered from severe headaches, worsening in bright lights, which had improved since 2002.  Upon physical examination, there were no neurological symptoms noted, and he had normal coordination, orientation and speech.  He was diagnosed with post-concussion headaches pursuant to Diagnostic Codes 
9304-8045.  

The Veteran was afforded a VA "TBI" examination in February 2011 to evaluate his residuals of a TBI, to include headaches, in accordance with the Board's December 2010 remand directive.  At the February 2011 examination, the Veteran reported he woke up in a hospital when his face was being sewn up.  He stated he had short term memory loss but has to write things down.  The Veteran also reported occasional headaches, occurring 1 to 2 times a month and lasting several hours.  He did not report any associated hypercusis, photophobia, nausea, vomiting, or visual scotomata.  He also stated he was able to work through the headaches.  

Upon physical examination, there was no indication of a neurological impairment.  There was no visible muscle atrophy or loss of muscle tone.  Joints and muscles were symmetric.  There was no swelling, masses, deformity, tenderness on palpation of the joints.  There was full range of motion in the upper and lower extremities.  Muscle strength was 5/5.  Sensory and cerebella examinations were normal.  Cranial nerves were grossly intact.  Rather, the examiner noted that the only deficiency the Veteran suffers from was mild cognitive impairment due to his subjective complaints of mild memory loss.  His judgment was normal, social interaction was routinely appropriate, and he was oriented to person, time, place and situation.  A MRI of the brain without contrast was normal.  Finally, the examiner indicated the Veteran was employed full time, and had only lost time at work due a back problem and not due to his TBI.  The examiner diagnosed the Veteran with a mild TBI.  

Also of record are the Veteran's VA outpatient treatment records, dated from January 2005 to September 2006.  However, there is no indication in the records that the Veteran's TBI warrants a higher disability rating.  

Therefore, having reviewed the entire record, the Board finds that a higher initial evaluation is not warranted for the Veteran's residuals of TBI.  As to the criteria of 38 C.F.R. § 4.124a  Diagnostic Code 8045, effective prior to October 23, 2008, an evaluation in excess of 10 percent is not warranted because the evidence does not show that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma.  There is clearly no evidence of multi-infarct dementia in the record.

Under revised version of Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately. 

Here, the Board finds that the Veteran does not exhibit psychiatric symptoms that would lead to a psychiatric diagnosis.  Additionally, a level of severity of "1" impairment has been assigned for memory, attention, concentration, and executive functions based on the February 2011 examination findings of mild memory impairment.  

The Veteran's Judgment has been assigned a level of "0" severity.  The Veteran's judgment appeared normal.  The assignment of a level "1" impairment is not indicated.

In this case, the record shows that Veteran's symptomatology due to his TBI reveals the following assigned facets.  A level of severity of "0" has been assigned for the Social interaction facet, indicating that the Veteran's social interaction is normal, as evidenced by medical evidence of record, to include the VA examination reports dated in May 2005 and February 2011.  Significantly, a higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

A level of severity of "0" has been assigned for the Orientation facet.  A review of the evidence shows that the Veteran has been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet.  During the 2005 and 2011 examinations, the Veteran's motor activity was regarded as normal.  The examiner noted that the Veteran has good proprioception, no pronator drift, a steady gait, a normal neurological examination, and no complaints of forgetting how to complete tasks that were done prior to claimed head injury.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia.  In this case, apraxia has not been shown. 

A level of severity of "0" has also been assigned for the visual spatial orientation facet.  There was no evidence of impairment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that the examiner has not found evidence that subjective symptoms mildly interfere with work, daily living activities, or relationships (work, family, or other close ones).  Although in this case the Veteran reports occasional headaches 1 to 2 times a month, neither the medical evidence or the Veteran lay testimony indicates that such symptoms interfere with the Veteran's life.  As indicated, he is working full time and has not reported an incident in which his headaches mildly interfered with his work.  A higher level of severity of "1" is not warranted for Subjective symptoms facet unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the Communication facet.  The evidence of record shows that the Veteran's speech and communication have been evaluated as normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The record shows that the Veteran can communicate complex ideas. 

The Board notes that the Veteran's headaches were initially assigned a 10 percent evaluation under the former Diagnostic Code 8045.  Based on the evidence of record, the Veteran's disability is consistent with a 10 percent evaluation under the current criteria for rating TBI's, based on the assignation of severity level "1" impairment for Memory, attention, concentration, and executive functions.  However, there are no additional impairments to warrant assigning a higher disability evaluation.    

The Board has also considered the Veteran's disability under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Neither VA regulations nor the Court have defined "prostrating."  38 C.F.R. § 4.124a.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In this case, the Veteran reports having 1 to 2 mild headaches a month, lasting several hours.  He does not report any associated hypercusis, photophobia, nausea, vomiting, or visual scotomata.  Consequently, the record contains no indication that the Veteran's headaches are characteristic of prostrating attacks in nature.  The Veteran himself has described his headaches as "mild" and that he is able to work through them.  He has not missed any work due to his headaches and there is no medical evidence of any functional disability secondary to his headache.  The February 2011 MRI was also normal.  Therefore, the Board concludes that an evaluation higher than 10 percent is not warranted for the Veteran's headaches under Diagnostic Code 8100, as the evidence fails to show characteristic prostrating attacks occurring on an average once a month over the last several months. 

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's residuals of a TBI, to include headaches, warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to an initial disability rating higher than 10 percent for residuals of a TBI, to include headaches, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

An initial evaluation in excess of 10 percent for status post concussion headaches is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


